Case 17-72345-pwb       Doc 65 Filed 03/07/19 Entered 03/08/19 01:35:40                  Desc Imaged
                             Certificate of Notice Page 1 of 4




       IT IS ORDERED as set forth below:



       Date: March 5, 2019
                                                            _________________________________

                                                                      Paul W. Bonapfel
                                                                U.S. Bankruptcy Court Judge
     _______________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

    IN RE:                          )     CHAPTER 11
                                    )
    SOLID ESTATE INVESTMENTS LLC    )     CASE NO. 17-72345-PWB
                                    )
         Debtor.                    )
    ====================================================================



        ORDER APPROVING DISCLOSURE STATEMENT AND CONFIRMING PLAN


             The plan under chapter 11 of the Bankruptcy Code filed by Debtor Solid Estate

    Investments, LLC, on December 19, 2018 (Doc. No. 41), as amended on February 19, 2019

    (Doc.No.62) (as amended referred to as the ³Plan´), and the Disclosure Statement dated December

    19, 2018 (Doc. No. 42) having been transmitted to creditors and equity security holders; and it

    having been determined at a hearing on February 26, 2019 after due notice to all creditors that the

    requirements for confirmation set forth in 11 U.S.C. § 1129(a), and 1129(b) as to Class 4, have
Case 17-72345-pwb        Doc 65 Filed 03/07/19 Entered 03/08/19 01:35:40                     Desc Imaged
                              Certificate of Notice Page 2 of 4


    been satisfied, and that no classes voted to reject to Plan, and that United States Trustee stated that

    it had no objection to the confirmation of the Plan ;

           IT IS ORDERED that: The Disclosure Statement, having been conditionally approved by

    this Court¶s Order dated December 27, 2018 (Doc. 47) is hereby approved;

           IT IS FURTHER ORDERED that: The Plan, as amended, is confirmed.

           Debtor¶s counsel shall serve a copy of this Order on all interested parties and file a

    certificate of service on the docket.



                                            *** END OF ORDER ***


           Prepared and presented by:
           _____/s/_______
           Howard P. Slomka, Esq.
           GA Bar 652875
           Attorney for Debtor
           Slipakoff and Slomka P.C
           2859 Paces Ferry Road, Suite 1700
           Atlanta, GA 30339
           hs@atl.law
           (404) 800-4017


           Distribution List:

           Howard P. Slomka, Esq.
           Attorney for Debtor
           Slipakoff and Slomka P.C
           2859 Paces Ferry Road, Suite 1700
           Atlanta, GA 30339
           hs@myatllaw.com
Case 17-72345-pwb    Doc 65 Filed 03/07/19 Entered 03/08/19 01:35:40   Desc Imaged
                          Certificate of Notice Page 3 of 4




                                             Distribution List


         Howard P. Slomka, Esq.
         GA Bar 652875
         Attorney for Debtor in Posession
         Slipakoff and Slomka P.C
         2859 Paces Ferry Road, Suite 1700
         Atlanta, GA 30339
         hs@atl.law
         (404) 800-4017


                                   END OF DOCUMENT
        Case 17-72345-pwb             Doc 65 Filed 03/07/19 Entered 03/08/19 01:35:40                                Desc Imaged
                                           Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 17-72345-pwb
SOLID ESTATE INVESTMENTS, LLC                                                                              Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: tf                           Page 1 of 1                          Date Rcvd: Mar 05, 2019
                                      Form ID: pdf537                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 07, 2019.
db             +SOLID ESTATE INVESTMENTS, LLC,   c/o Allen Richardson,   574 HARALSON DRIVE SW,
                 Lilburn, GA 30047-5377
               +Howard P. Slomka, Esq.,   Attorney for Debtor,   Slipakoff and Slomka P.C,
                 2859 Paces Ferry Road,,   Suite 1700,   Atlanta, GA 30339-6213

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +E-mail/Text: ustpregion21.at.ecf@usdoj.gov Mar 05 2019 21:30:42     James H. Morawetz,
                 Office of U.S. Trustee,   362 Richard Russell Bldg.,   75 Ted Turner Drive, SW,
                 Atlanta, GA 30303-3330
ust            +E-mail/Text: ustpregion21.at.ecf@usdoj.gov Mar 05 2019 21:30:42     United States Trustee,
                 362 Richard B Russell Bldg,   75 Ted Turner Drive, SW,   Atlanta, GA 30303-3315
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 5, 2019 at the address(es) listed below:
              Howard P. Slomka    on behalf of Debtor    SOLID ESTATE INVESTMENTS, LLC se@myatllaw.com,
               myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;SlomkaTR74
               878@notify.bestcase.com
              Howard P. Slomka    on behalf of Creditor    Gwinnett County Tax Commissioner se@myatllaw.com,
               myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;SlomkaTR74
               878@notify.bestcase.com
              John K. Rezac    on behalf of Creditor    DeKalb County, Georgia jrezac@taylorenglish.com,
               twesley@taylorenglish.com
              Leon Arthur Van Gelderen    on behalf of Creditor    Golden Harvest Realty, LLC lvgpc@lvglaw.com,
               Leon@lvglaw.com
              Leon Arthur Van Gelderen    on behalf of Creditor    Silver Harvest Realty, LLC lvgpc@lvglaw.com,
               Leon@lvglaw.com
              Martin P. Ochs    on behalf of U.S. Trustee    United States Trustee martin.p.ochs@usdoj.gov
                                                                                              TOTAL: 6
